Exhibit 10.66

 

CONSULTING AGREEMENT AND MUTUAL RELEASES

 

This Consulting Agreement and Mutual Releases (hereinafter “Agreement”) is
freely entered into by InterMune, Inc. (hereinafter the “Company”) and Scott
Harkonen (hereinafter “Harkonen”), collectively, the “Parties”, in consideration
of the commitments and payments either set forth or expressly referenced in this
Agreement.

 

1.                                       Subject only to both the specific
exceptions expressly set forth in this Agreement and the Company’s timely and
complete performance of its obligations both to deposit and have timely released
to Harkonen the Escrow Amount with the Escrow Agent (as those terms are defined
in Paragraph 10(a) herein) (each of which is a condition precedent for
Harkonen’s waivers and releases herein), Harkonen, on behalf of himself, and his
respective past and/or future spouses (if any), family members, agents, heirs,
estate, executors, administrators, insurers, attorneys, successors and assigns
(hereinafter collectively with Harkonen, the “Harkonen Releasees”), hereby fully
releases, acquits and forever discharges the Company, and all of its past and
present parent companies, affiliates, subsidiaries, related companies,
predecessors, successors, assigns and transferees, and each of their past and
present agents, officers, directors, attorneys, stockholders, partners, and
employees (hereinafter collectively, “Company Releasees”), from and against any
and all claims, complaints, rights, demands, actions, suits, contracts, torts,
promises, agreements, debts, obligations, liability, damages, judgments, rights
and demands, and causes of action, whether asserted or unasserted, of any and
every kind, nature and character whatsoever, known or unknown, which the
Harkonen Releasees have or have had against the Company Releasees including, but
not limited to, those arising from or in any way connected with or relating to:

 

(a)                                  Harkonen’s employment, change in employment
status (Harkonen resigned his employment with the Company effective June 30,
2003) (hereinafter the “Employment Resignation Date”), lack of employment,
resignation of employment or resignation from the Company’s Board of Directors
and alleged injuries;

 

(b)                                 The Employment Agreement between Harkonen
and the Company, effective October 15, 1998 (“Original Agreement”), and each
amendment thereto (collectively referred to herein as the “Employment
Agreement”), except as to its surviving terms therein (if any) and the severance
payments the Company acknowledges have been paid or remain due to Harkonen (the
latter as confirmed in the Parties letter agreement on July 14, 2003).

 

(c)                                  All other acts or omissions of the Company
Releasees heretofore occurring on or before the Board Resignation Date (as
defined in Paragraph 11 herein); and

 

(d)                                 Any other Harkonen claims under any and all
federal, state or local law, constitution or regulations regarding either
employment, employment benefits or employment discrimination or retaliation;
statutory theories, including discrimination laws including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, the California Fair
Employment and Housing Act, as amended, the California Constitution, the Age
Discrimination in Employment Act (“ADEA”), as amended, the Family and Medical
Leave Act, as amended, the California Family Rights Act, as amended, and any
other laws or regulations concerning discrimination or retaliation on the basis
of race, color, creed, religion, age, sex, marital status, physical or mental
disability or handicap, national origin or ancestry.

 

2.                                       Since Harkonen is 40 years of age or
older, he is hereby informed that he has or may have specific rights and/or
claims under the ADEA, and he agrees and understands that:

 

(a)                                  In consideration of the benefits and
release of claims provided to Harkonen as set forth in this Agreement, which
are, at least in part, in addition to anything of value to which Harkonen is
already entitled, he specifically waives any rights and/or claims under ADEA to
the extent that such rights and/or claims arose prior to the Board Resignation
Date;

 

(b)                                 Harkonen does not waive any rights or claims
under the ADEA that may arise after the Board Resignation Date;

 

(c)                                  Harkonen has been advised that he has 21
days after receipt of this Agreement within which to consider this Agreement’s
terms and he has consulted with counsel of his own choice prior to executing
this Agreement;

 

(d)                                 As also agreed by the Company, Harkonen
(alone) has seven days after the execution of this Agreement within which he may
revoke this Agreement;

 

1

--------------------------------------------------------------------------------


 

(e)                                  In order to revoke this Agreement, Harkonen
must deliver to the General Counsel of the Company, on or before 7 days after
the execution of this Agreement, a letter stating that he is revoking this
Agreement;

 

(f)                                    This Agreement shall not become effective
or enforceable until the eighth day following the date that the Parties have
executed this Agreement provided that Harkonen (alone) does not revoke this
Agreement on or before 7 days after the execution of this Agreement as set forth
immediately above (the “Effective Date”);

 

(g)                                 Harkonen has not been subject to any undue
or improper influence interfering with the exercise of his free will in deciding
whether to execute this Agreement; and

 

(h)                                 Harkonen has carefully read and fully
understands all of the provisions of this Agreement, knowingly and voluntarily
agrees to all of the terms set forth in this Agreement, and acknowledges that in
entering into this Agreement, is not relying on any representation, promise or
inducement made by the Company or its attorneys with the exception of those
promises expressly contained in and/or referenced in this Agreement.

 

3.                                       Each Party represents that he/it has no
pending legal or administrative claims against the other Party and that he/it
has not filed any actions in any forum against the other Party.

 

4.                                       The Company agrees that, except as
expressly set forth herein, Harkonen’s obligations in the Agreement represent
settlement in full of all outstanding obligations owed to the Company Releasees
by (and any and all actual and/or potential, known or unknown claims by the
Company against) the Harkonen Releasees.  The Company, on its own behalf and (to
the fullest extent allowed) on behalf of its affiliates, divisions,
subsidiaries, related companies, predecessor and/or successor companies,
assigns, transferees, and each of their past and present agents, officers,
directors, insurers, attorneys, shareholders, partners, and employees; hereby
each (subject only to the specific exceptions expressly set forth herein) fully
release, acquit and forever discharge the Harkonen Releasees from and against
any and all claims, complaints, rights, demands, actions, suits, contracts,
torts, promises, agreements, debts, obligations, liability, damages, judgments,
rights and demands, and causes of action, whether asserted or unasserted, of any
and every kind, nature and character whatsoever, known or unknown, which the
Company Releasees have, have had and/or may have had against the Harkonen
Releasees including, but not limited to, those arising from or in any way
connected with or relating to any and all acts, facts or omissions of the
Harkonen Releasees heretofore occurring on or before the Board Resignation Date.
.

 

5.                                       The Parties understand and agree that
the releases in this Agreement are full and final releases covering all known
and unknown, suspected or unsuspected injuries, debts, claims or damages as to
the released matters only.  The Parties expressly waive any and all rights or
benefits that the Parties may now have as to the released matters, under the
terms of Section 1542 of the California Civil Code and any similar law of any
state or territory in the United States.  Said section provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

The Parties fully understand that, if any fact with respect to any matter
covered in the releases is found hereinafter to be other than or different from
the facts now believed by the Parties to be true, the Parties expressly accept
and assume that the releases shall be and remain effective, notwithstanding such
difference in facts unless such alleged fact is falsely represented as such in
this Agreement.  Each Party, being aware of said code section, agrees to
expressly waive any rights each Party may have thereunder, as well as under any
other statute or common law principles of similar effect, as to the subject
matter covered by this Agreement only.  Nevertheless, none of the waivers and
releases anywhere in this Agreement shall waive, release, apply to and/or limit
in any way either:  (1) Harkonen’s legally vested rights (if any) already earned
during Harkonen’s employment, officership and board membership with the Company
until his roles’ termination (or beyond, but only if so allowed under either a
pre-existing Company agreement, benefit plan, policy or pursuant to applicable
law): a) under any benefit plan of the Company (e.g., under any medical plan,
stock option plan, employee stock purchase plan or 401(k) plan), b) pursuant to
any Company insurance policies, c) Harkonen’s rights (to the extent otherwise
qualified) to workers’ compensation, unemployment compensation, ERISA right and
any and all rights which cannot be legally waivable under applicable federal or
state law, and d) Harkonen’s pre-existing contractual severance-related
compensation

 

2

--------------------------------------------------------------------------------


 

and benefits as confirmed in the Parties’ letter agreement of July 14, 2003; (2)
Harkonen’s rights to indemnification, duty to defend and/or to be held harmless
(all on an on-going payment basis) by the Company (with respect to all of his
prior, existing and continuing capacities with, and efforts for, the Company)
pursuant to all agreements or contracts in any written form (including, but not
limited to, the acknowledged Indemnity Agreement  between the Parties (the form
of which was attached to Company SEC filings), applicable Company insurance
policies, statutes, corporate bylaws and/or articles of incorporation or common
law obligations including, but not limited to, with respect to the following
matters:  Lombardi v. InterMune, Inc., et al. (U.S.D.C. for the Northern
District of California, Case No. C-03-3068-MJJ); Johnson v. Harkonen, et al.
(U.S.D.C. for the Northern District of California, Case No. C-03-2954-MEJ); SEC
Confidential Informal Investigation (Case No. MSF-2713); Adler v. Harkonen, et
al. (San Mateo County (Cal.) Superior Court Case No. CIV 433125); Mahoney v.
InterMune, Inc. et al. (U.S.D.C. for the Northern District of California, Case
No. C-03-3273 SI); and any such other existing or future actions whether related
to any of the above (collectively, the “Securities Litigation”) or otherwise
involving Harkonen’s past, present or future employment, board or consulting
relationships with the Company; the Company specifically confirms that, among
other things, Harkonen is entitled to, and will receive from the Company to the
maximum extent legally allowed by law, full indemnification, duty to defend and
to be held harmless by it (including, without limitation, providing full payment
for all reasonable fees and costs incurred by separate legal counsel of
Harkonen’s own choosing; provided that such legal counsel has been approved in
advance (the Wilson, Sonsini firm already has been approved) and in writing by
the Company’s applicable insurance carrier) in connection with the Securities
Litigation (all together the “Indemnity Contract”); (3) the Parties’ rights to
enforce this Agreement; and (4) each Party’s rights to claims for either the
other Party’s (and associated Releasees’) acts or omissions that occur after the
Board Resignation Date or any unreleased claims.

 

6.                                       Harkonen agrees that he will only
direct any inquiries to the Company from any third parties to any Company
employee who, at the time of such inquiry, is employed at the Company as a
Senior Vice President or above.  If any such Company employee receives such an
inquiry from a third party, except as otherwise authorized by Harkonen in
writing or as required by law, the employee shall inform the inquiring party
that the Company’s policy permits him or her to disclose only the following
information:  (a) the facts and dates of Harkonen’s employment, director and
consulting relationship (i.e., CEO, Chairman of the Board, Company founder and
consultant); (b) Harkonen’s base salary as of the Employment Resignation Date;
(c) that Harkonen’s resignation from the Company resulted from the Company’s
decision to change direction in its leadership; and (d) Harkonen did an
excellent job at establishing the Company’s presence in its industry.

 

7.                                       Harkonen agrees not to knowingly
initiate application or reapplication for employment at any time with the
Company, or any other subsidiary or related company.  In the event Harkonen
unknowingly initiates application or reapplication for a position with such
company, such company is under no obligation to hire Harkonen.

 

8.                                       Except as expressly set forth herein,
it is agreed that each Party is to bear its or his own attorneys’ fees and
costs.

 

9.                                       On the Board Resignation Date, the
Company shall issue a mutually- agreed upon (as to the changes in Harkonen’s
relationship with the Company only) press release.

 

10.                                 In further consideration of Harkonen’s
waiver and releases herein, the Company also agrees to provide and/or do the
following:

 

(a)                                  Upfront Payment.  The Company agrees that
it will immediately deposit (on the day of the Board Resignation Date) with U.S.
Bank National Association (“Escrow Agent”) a total of $282,500.00 (“Escrow
Amount”) on behalf of the Company.  On the first business day following the
Effective Date, the Escrow Agent shall distribute to Harkonen the Escrow
Amount.  If, for any reason, Harkonen revokes this Agreement as permitted under
Paragraph 2(d) herein, the Escrow Agent shall immediately distribute the Escrow
Amount to the Company.  The Company and Harkonen agree to execute any reasonable
agreements with the Escrow Agent (such as that agreement signed by the Parties
earlier today) necessary to appoint the Escrow Agent and to permit the Escrow
Agent to hold and disburse the Escrow Amount to Harkonen or the Company as set
forth herein.  The payment will not be subject to any withholdings or other
set-offs of any kind and the Company shall be fully responsible for all fees and
costs owed to the Escrow Agent.  The Company agrees to timely and accurately
report to Harkonen and the government the payments on Forms 1099 MISC.  The
payment represents part of the

 

3

--------------------------------------------------------------------------------


 

consideration for Harkonen’s release of all claims not subject to withholding.

 

(b)                                 Consulting.  From the Employment Resignation
Date through and until June 30, 2004 (the “Consulting Period”), Harkonen has
been and will continue to be reasonably available to assist reasonably and
directly the Company’s Chief Executive Officer during regular business hours at
mutually agreeable pre-scheduled times following advanced written request
(including e-mail) for up to 10 total hours per full month.  Upon the Company’s
request and by mutual agreement, Harkonen may (but is not obligated to) work
beyond the 10 hours per full month, at the rate of $500.00 per hour for each
additional hour worked.  During the Consulting Period, Harkonen has been and
will continue to be retained by the Company as an independent contractor and not
as an employee of the Company or in any other capacity.  The Company represents
that its comprehensive general liability insurance policy e applies to
Harkonen’s consulting assistance and that he shall not be responsible to pay any
deductible or retention amount under such insurance policy.  Throughout the
Consulting Period and thereafter, Harkonen will remain free to pursue and engage
in any and all legally permissible activities including, without limitation,
other consulting opportunities and employment, provided that Harkonen does not
render any services as an employee, consultant or otherwise to any individual or
entity that breaches any of the other obligations (to the extent applicable to
him)  otherwise set forth in the proprietary information agreement described in
Paragraph 13 herein.

 

(c)                                  Further Non-Equity Compensation.  Whether
or not Harkonen is fully or only partially utilized, or not utilized further at
all by the Company as a consultant, the Company will further pay Harkonen a
total of $405,000.00 in nine equal payments of $45,000.00, the first payment of
which shall be paid on the Effective Date and the remaining eight payments of
which shall be paid on the 15th of each month beginning in the month immediately
following the month in which the Effective Date occurs.  These payments will not
be subject to any withholdings or other set-offs of any kind.  The Company
agrees to timely and accurately report to Harkonen and the government the
payments on Forms 1099 MISC.

 

(d)                                 Equity Compensation.

 

(i)                                     Restricted Stock.  The Company
represents that that as of the Effective Date, (A) Harkonen has vested in full
as to six hundred ninety thousand (690,000) shares of Common Stock of the
Company purchased pursuant to the Common Stock Purchase Agreement between the
Parties dated as of April 27, 1999 (as amended February 23, 2000)(the
“Restricted Shares”), (B) all restrictions and conditions related to the
Restricted Shares imposed by the Company pursuant to the Common Stock Purchase
Agreement (including, without limitation, rights of first refusal and rights of
repurchase) have terminated and any legends which may have been previously
endorsed on the certificate or certificates evidencing the Restricted Shares
have been removed, and (C) to the extent it has not already done so, the Escrow
Agent named by the Parties in the Joint Escrow Instructions of April 27, 1999
shall be instructed to deliver any such certificate or certificates evidencing
the Restricted Shares to Harkonen or (at his direction) his authorized
representative.

 

(ii)                                  Stock Options.

 

(A)                              The Company represents  that as of the
Effective Date, Harkonen holds a total of six option grants to purchase an
aggregate of four hundred twenty thousand (420,000) shares of Common Stock of
the Company (the “Option Shares”) pursuant to the InterMune, Inc. 2000 Equity
Incentive Plan, as amended (the “Plan”).  The Company further represents that,
as of September 12, 2003, Harkonen has vested in the right to purchase 154,999
Option Shares, as fully set out on Exhibit A hereto.

 

(B)                                For purposes of the Plan, Harkonen shall be
deemed to continue to be rendering “Continuous Service” to the Company while he
holds himself available in accordance with the terms of this Agreement during
the Consulting Period and will consequently continue to vest during that
period.  The Parties agree that Harkonen shall continue to vest in his Option
Shares otherwise pursuant to the terms set out in his individual option grants. 
To the extent that Harkonen wishes to exercise “incentive stock options” under
Internal Revenue Code (“Code”) Section 422 (“ISOs”) and receive ISO tax
treatment, the Company acknowledges that he may do so for three (3) months from
the Employment Resignation Date.  Thereafter, ISOs will be treated as
nonstatutory stock options, as required by the Code.

 

(C)                                Except as to anything to the contrary
contained herein, the other terms and conditions of the Plan and the option
agreements governing the stock options granted to Harkonen shall continue to
apply in full force and effect at all times in the future, including with
respect to the post-termination exercise periods set out therein.

 

(e)                                  Company Publications.  At all applicable
times, the Company will continue to list Harkonen as the Company’s founder and
original CEO and Board Chairman in a positive light on all Company website(s)
and outside and internal publications and presentations to the extent and at
such times as the Company

 

4

--------------------------------------------------------------------------------


 

elects to identify the Company’s original management and/or its founding and
early year operations history.

 

(f)                                    COBRA Payment.  If Harkonen elects to
continue medical, dental and vision insurance coverage for him and his eligible
dependants pursuant to COBRA after his Employment Resignation Date, the Company
shall pay and/or reimburse for such COBRA payments from the Employment
Resignation Date through and until the earlier of:  (i) June 30, 2004 or
(ii) the date that Harkonen becomes employed with any third party that provides
such insurance coverage. Harkonen agrees that within two days of the date that
he becomes employed with any third party that provides such insurance coverage,
he shall send a written notice to the Company’s General Counsel of such
employment.  If Harkonen is not employed with any third party at the end of the
Consulting Period, he may continue COBRA insurance coverage for him and his
eligible dependants to the extent eligible under COBRA at his own expense.

 

(g)                                 Equipment.  After the Company has promptly
(within five days of Harkonen’s return of such) downloaded and deleted all
Company files and (if any) its proprietary software (other than that which the
Company deems necessary for Harkonen’s consulting work) on the laptop computer ,
fax machine, printer, Palm Pilot, and the Blackberry previously provided for
Harkonen’s use, the Company will return them to Harkonen in full working
condition for his personal use and free and clear ownership along with the
related items previously made available to his therewith (e.g., non-Company
proprietary software and operating system, power cords, manuals).

 

(h)                                 Expense Reimbursement.  The Company will
reimburse Harkonen for all reasonable and necessary Company-related business
expenses incurred through and until the Board Resignation Date, provided that
Harkonen delivers to the Company any documentation necessary to substantiate
such expenses.  The Company will also, within 15 days after its receipt of
written documentation of Harkonen’s prior payments, reimburse Harkonen for his
financial planning and/or legal services (the latter above and beyond the
Company’s legal cost obligations as outlined in Paragraphs 5 and 10(b) above)
incurred by Harkonen through and until July 31, 2004, up to a combined maximum
total of $50,000.00.

 

11.                                 On September 25, 2003, which is the date
that the Parties executed and exchanged this Agreement  (the “Board Resignation
Date”), Harkonen agrees to voluntarily resign as a member of the Board of
Directors of the Company, InterMune Europe, Ltd. and InterMune Canada, Inc. by
executing and delivering to the Company’s Secretary (by facsimile sufficient)
three resignation letters regarding his resignation from the respective three
entities and that his resignation from the three entities shall be in full force
and effect on the Board Resignation Date.

 

12.                                 Subject to Paragraph 10(g) above, Harkonen
hereby represents and warrants that he will make every good faith effort to
return to the Company within ten business days of the Board Resignation Date all
Company property including, but not limited to, personal computers, laptops, fax
machines, scanners, copiers, diskettes/CDs, software programs and data compiled
with the use of those programs, software passwords or codes, cellular phones,
credit cards, telephone charge cards, manuals, building keys and passes, sales
brochures, marketing materials, business or marketing plans, reports,
projections, and any and all other Company property previously or currently held
or used by Harkonen that is or was related to Harkonen’s employment with the
Company (the “Company Property”), except to the extent Harkonen is legally
allowed to have and retain such (e.g., compensation and benefits materials and
other materials to which he has and/or has had access rights).  Harkonen agrees
that if he discovers any other Company Property in his possession in the future,
he will promptly return such materials to the Company and such voluntary return
shall not be considered a breach of this Agreement.

 

13.                                 Harkonen further agrees and understands that
he shall remain bound (to the extent applicable) by the Proprietary Information
and Inventions Agreement he executed on April 21, 1999.

 

14.                                 This Agreement is binding on and for the
benefit of Harkonen, the Company, the Company Releasees and the Harkonen
Releasees, whenever (and to the fullest extent) the context requires.  The
Parties agree that the consideration and obligations herein provided by the
Parties are for the benefit of and fully releases all the Company Releasees and
the Harkonen Releasees as to the subject matter covered by the releases.  If any
term or condition of this Agreement is determined to be overbroad or invalid,
the remainder of the provisions shall remain in full force and effect.

 

15.                                 The execution and delivery of this Agreement
or any payments or the performance of any acts in connection therewith shall not
be deemed by either the Company Releasees or the Harkonen Releasees that any
Party at any time performed or failed to perform any act, which performance or
failure to perform was or is in

 

5

--------------------------------------------------------------------------------


 

violation of any of the Parties’ rights and/or which performance or failure to
perform gives rise to any valid claim for damages or any other relief
whatsoever.  It is the sole purpose of this Agreement to avoid the expense and
vexation of further litigation in compromising the disputed claims.

 

16.                                 This Agreement, in combination with all
other expressly referenced agreements therein, to the extent modified herein or
not and which are expressly referenced herein, constitutes the entire agreement
and understanding between the Parties, and supersedes and replaces any contrary
other prior agreements or understandings, whether oral or written, between and
among them with respect to the subject matters of this Agreement.   The
provisions of this Agreement may not be waived, altered, amended, or repealed in
whole or in part except upon the prior written consent of Harkonen and a
majority of the Company’s Board of Directors.

 

17.                                 The Parties understand and agree that the
only payments and benefits Harkonen is entitled to receive from the Company are
expressly set forth or referenced in this Agreement and that, except for such
payments and benefits, Harkonen shall have no rights to any other such payments
and benefits.

 

18.                                 This Agreement shall be construed and
enforced in accordance with the laws of the State of California.

 

19.                                 The Parties declare that prior to execution
of this Release, the Parties have consulted with counsel of the Parties’
respective choices.  The Parties further apprised themselves of sufficient
relevant information, through sources of the Parties’ own selection, in order
that the Parties might intelligently exercise the Parties’ own judgment in
deciding whether to execute the Agreement and in deciding on the contents
hereof.  The Parties further declare this decision is not predicated or
influenced by any declarations or representations of the other Parties other
than may be expressly set forth or referenced in this Agreement.

 

20.                                 If any suit is brought relating to this
Agreement or any alleged breach of it (with the exception of a claim brought by
Harkonen challenging the validity of this Release under ADEA as amended by
OWBPA), the prevailing Party in such suit shall be entitled to all remedies and
reimbursement for costs, expenses and attorneys’ fees incurred by it.

 

21.                                 The Parties each represent and warrant that
the undersigned have the authority and capacity to act on behalf of (and to
bind) themselves and all who may claim through them to the terms and conditions
of this Agreement.  Each Party warrants and represents that there are no liens
or claims of lien or assignments in law or equity or otherwise of or against any
of the claims or causes of action released herein.

 

22.                                 Each Party agrees to refrain from
defamation, libel or slander of the other Party or tortious interference with
the contracts and relationships of the other Party.

 

23.                                 This Agreement may be executed in
counterparts and by facsimile, and each counterpart and facsimile shall have the
same force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned, upon receipt of the original
or faxed copy of the counterpart signed by the other Parties and/or the other
Party’s legal counsel.

 

24.                                 The Parties expressly state that each has
read this Agreement, with the assistance of the Parties’ respective counsel of
choice, and each understands all of its terms, and that the preceding paragraphs
(and any other agreements expressly referenced, whether or not modified, herein)
recite the sole consideration and understandings between the Parties regarding
the subject matter of this Agreement.  Harkonen states that he has been given up
to twenty-one (21) days to consider the contents of this Agreement, if he
wishes, that he has been advised to consult legal counsel, and that he has been
advised that he may revoke this Agreement within seven (7) days of signing it. 
The contents of this Agreement have been explained to the Parties by the
Parties’ respective counsel of choice.  The Parties agree that each is executing
this Agreement voluntarily as of the dates set forth below with full knowledge
of its significance.

 

6

--------------------------------------------------------------------------------


 

Accepted by:

 

 

 

Dated: September 25, 2003

/s/ W. Scott Harkonen

 

 

Scott Harkonen, an Individual

 

 

Accepted by:

 

 

 

Dated: September 25, 2003

InterMune, Inc.

 

 

 

 

 

By

/s/ Sharon Surrey-Barbari

 

 

Sharon Surrey-Barbari

 

Senior Vice President, Finance and Administration and
Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HARKONEN OPTIONS

 

Original
Classification

 

Option
Price

 

Original
Option Shares
Granted

 

As of 9/12/03
Option shares

 

As of 6/03/04
Option shares

 

Vested

 

Unvested

 

Vested

 

Unvested

 

Non-qual

 

$

25.00

 

105,500

 

73,000

 

32,500

 

102,500

 

17,500

 

ISO

 

$

25.00

 

14,500

 

7,000

 

7,500

 

—

 

—

 

Non-qual

 

$

43.60

 

3,121

 

74,962

 

101,917

 

108,749

 

71,251

 

ISO

 

$

43.60

 

176,879

 

37

 

3,084

 

—

 

—

 

Non-qual

 

$

18.70

 

117,161

 

0

 

117,161

 

42,499

 

77,501

 

ISO

 

$

18.70

 

2,839

 

0

 

2,839

 

—

 

—

 

Total shares

 

 

 

420,000

 

154,999

 

265,001

 

253,748

 

166,252

 

 

1

--------------------------------------------------------------------------------